Gardner, Presiding Judge.
According to the findings of Judge Anderson, who was acting in lieu of the disqualified ordinary, counsel for all parties concerned agreed that Judge Anderson should pass on the jurisdiction as well as the general issues. It is his judgment that the jurisdiction of the person and property of the minor children was and is in the Court of Ordinary of Effingham County. We have quoted his order hereinabove. This order was final and none of the parties could upset this judgment by giving jurisdiction to Chatham County or to any other jurisdiction. It follows that what was done in Chatham County is immaterial.
We have considered the numerous authorities submitted by counsel for each party and we find nothing in the decisions or the Code sections sufficiently applicable to show that the judgments of the Superior Court of Effingham should be reversed.

Judgment affirmed.


Carlisle, Quillian and Nichols, JJ., concur. Felton, C. J., and Townsend, J., dissent.